Title: To Benjamin Franklin from François-Louis Bayard, 6 November 1782
From: Bayard, François-Louis
To: Franklin, Benjamin


Monsieur
Ce 6 9bre. 1782
J’ai Lhonneur de vous prier de faire mettre votre Légalisation au bas de la Procuration cy incluse, elle a pour objet la Suite des malheureuses expeditions que j’ai fait d’aprês mon traitté avec les Etats de Georgie, on m’assure Monsieur que cette Procuration pourroit être contestée en Amerique Si vous n’aviéz La bonté d’y Donner cette Sanction; Comme la personne qui S’en charge part demain, je vous Supplie de me Renvoyer par le Porteur cette Piece revetüe de Cette formalité. Si je nétois assés indisposé j’aurais Lhonneur de vous presenter cette Requêtte que j’espere vous voudréz bien admettre.—
Je Suis avec Respect Monsieur Votre três humble et três obeissant Serviteur
Bayardfournisseur des Troupes du RoiPorte st. honnore
 
Notations: Bayard 9. Nov. 1782 / [In William Temple Franklin’s hand:] Ben Wm. Betsey Louis Deborah
